Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
La decisión mayoritaria que hoy se emite en el presente caso constituye evidencia incuestionable de que este Tribunal lamentablemente carece de sentido de deferencia hacia el Tribunal de Circuito de Apelaciones; deferencia que, ciertamente, se merece ese foro apelativo intermedio y que este Tribunal debe observar.
La opinión mayoritaria es incorrecta desde varios pun-tos de vista. En primer lugar, erróneamente se interviene con la facultad, inherente y de carácter discrecional, que tiene y debe de tener todo foro apelativo de ordenar la con-solidación de recursos ante su consideración. En segundo término, erróneamente se resuelve que ese foro apelativo no puede utilizar las disposiciones de la Regla 17 de su Reglamento, 4 L.P.R.A. Ap. XXII-A, con el propósito o fin de consolidar recursos administrativos ante su consideración. En tercer lugar, erróneamente se acoge la posición de una parte, que objeta la consolidación decretada, sin que ésta haya hecho una demostración (showing) de qué daño, si alguno, le causa la misma. Por último, erróneamente se *598aplican al mencionado foro apelativo las disposiciones de la Regla 38.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III.

h-4

Establece la citada Regla 38.1 de Procedimiento Civil que:
Cuando estén pendientes ante el tribunal pleitos que envuel-van cuestiones comunes de hechos o de derecho, éste podrá or-denar la celebración de una sola vista o juicio de cualquiera o de todas las cuestiones litigiosas envueltas en dichos pleitos', podrá ordenar que todos los pleitos sean consolidados; y podrá, a este respecto, dictar aquellas órdenes que tiendan a evitar gastos innecesarios o dilación. (Enfasis suplido.)
Una lectura de la terminología utilizada en la transcrita disposición reglamentaria tiende a indicar que la misma es aplicable únicamente a los tribunales de instancia y no a los foros apelativos. Nótese que la citada disposición habla de “vista o juicio”. ¿En qué tribunal, de ordinario, se cele-bran “vistas o juicios”? La interrogante no hay ni que contestarla. Es correcto que en los foros apelativos se cele-bran vistas orales. Dichas vistas, sin embargo, no se cele-bran en todos los recursos apelativos. La Regla 38.1 de Procedimiento Civil, supra, ciertamente no se puede refe-rir a esas vistas orales; ello no tiene ni sentido ni lógica alguna.
Por otro lado, de ser aplicables las disposiciones de la referida Regla 38.1 al Tribunal de Circuito de Apelaciones, este Tribunal no hubiera tenido la necesidad de establecer o formular las Reglas 17 y 25 del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A, las cua-les tratan sobre la consolidación, por parte del foro apela-*599tivo intermedio, de los recursos apelativos en casos civiles y criminales, respectivamente.(1)
En el presente caso, el Tribunal de Circuito de Apelacio-nes precisamente se basó en las disposiciones de la Regla 17 de su Reglamento, supra, para consolidar los recursos en controversia. Este Tribunal rechaza dicha actuación, ca-talogándola como incorrecta, por el erróneo fundamento de que dicha regla sólo aplica a recursos de apelación en casos civiles y no a recursos de revisión de decisiones adminis-trativas.
La mayoría, desafortunadamente, tiene muy mala memoria. Se olvida de que al aprobarse la Ley de la Judi-catura de Puerto Rico de 1994, la Asamblea Legislativa le confirió jurisdicción al Tribunal Supremo de Puerto Rico para revisar, mediante un recurso de apelación, las decisio-nes emitidas por la mayoría de las agencias adminis-trativas. Esto es, cuando el Tribunal Supremo de Puerto Rico promulgó el Reglamento del Tribunal de Circuito de Apelaciones, el foro apelativo intermedio prácticamente no tenía competencia para revisar decisiones administrativas; razón por la cual no había necesidad de incluir en el men-cionado reglamento disposición alguna al respecto. Esta si-tuación, como se sabe, cambió al aprobar la Asamblea Le-*600gislativa la .Ley Núm. 248 de 25 de diciembre de 1995 (4 L.P.R.A. secs. 22i-22k, 22n-22p, 23f y 23n).
Por último, es de notar que el Reglamento de este Tribunal no contiene ninguna disposición que nos permita consolidar los recursos ante nuestra consideración. ¿Qué significa ese hecho? La determinación que tome este Foro a ese respecto, ¿se rige por las disposiciones de la mencio-nada Regla 38.1 de Procedimiento Civil o, por el contrario, la misma emana de la facultad inherente que tiene todo foro apelativo para cumplir con el mandato o principio rector, vigente en todo ordenamiento jurídico, a los efectos de que los tribunales deberán actuar de modo que los casos ante su consideración sean resueltos en la forma más rá-pida, justa y económica posible?
¿No tiene ese mismo deber, derecho y discreción, el Tribunal de Circuito de Apelaciones? ¿Por qué la diferencia? ¿Acaso nos consideramos superiores? Bien mal encamina-dos, y equivocados, están los que así piensan y actúan. De hecho, es de notar que en la jurisdicción federal es abun-dante la jurisprudencia a los efectos de que la decisión de conceder o denegar la solicitud de consolidación realizada por un tribunal de instancia federal no será alterada en apelación a menos que el tribunal apelativo determine que el de instancia incurrió en un claro abuso de discreción. Véanse: U.S. E.P.A. v. City of Green Forest, Ark., 921 F.2d 1394 (8vo Cir. 1990), cert. denegado, 112 S.Ct. 414; Arnold v. Eastern Air Lines, Inc., 712 F.2d 899 (4to Cir. 1983), cert. denegado, 464 U.S. 1040; Molever v. Levenson, 539 F.2d 996 (4to Cir. 1976), cert. denegado, 429 U.S. 1024; Shumate & Co. v. National Ass’n of Sec. Dealers, Inc., 509 F.2d 147 (5to Cir. 1975), cert, denegado, 423 U.S. 868. En lo que concierne a nuestra jurisdicción, la norma es exactamente la misma. Véase Granados v. Rodríguez Estrada II, 124 D.P.R. 593 (1989). Si ello es así en cuanto a la decisión que al respecto toma un tribunal de instancia, ¿no debe haber *601aun mayor deferencia cuando se revisa a un tribunal ape-lativo intermedio?
Por último, procede que se enfatice el hecho de que la parte peticionaria en el presente caso no hace una demos-tración de perjuicio. Por el contrario, los posibles perjuicios que dicha parte señala que la consolidación decretada puede causarle, son todos de carácter especulativo y futuro. Su alegación a esos efectos, en consecuencia, es prematura. De hecho, si dicha parte no hubiera radicado el recurso de certiorari ante este Tribunal, en revisión de la consolidación decretada por el Tribunal de Circuito de Ape-laciones, con toda probabilidad dicho foro apelativo inter-medio ya hubiera resuelto su caso. Además, la parte aquí peticionaria no queda desprovista de remedios. Si en efecto la consolidación decretada le causa algún perjuicio con-creto, ésta podrá recurrir ante este Tribunal, vía certiorari, y señalar dicho perjuicio como error.
En resumen, somos del criterio que no habiendo la parte peticionaria demostrado que el Tribunal de Circuito de Apelaciones incurrió en un claro abuso de discreción, al ordenar la consolidación en controversia, procede la confir-mación del dictamen que a esos efectos dicho foro apelativo emitiera en el presente caso.

 “Regla 17 del Reglamento del Tribunal de Circuito de Apelaciones Apelaciones conjuntas o consolidadas [en casos civiles]
“Si dos (2) o más personas tuvieren derecho a apelar una sentencia y sus dere-chos fueren tales que la acumulación fuere factible, podrán presentar un escrito de apelación conjunto y podrán comparecer subsiguientemente como una sola parte apelante. Las apelaciones de una sentencia podrán ser consolidadas por orden del Tribunal de Circuito de Apelaciones expedida por iniciativa propia, a solicitud de parte o por estipulación de quienes sean partes en distintas apelaciones.” 4 L.P.R.A. Ap. XXII-A.

Regla 25 del Reglamento del Tribunal de Circuito de Apelaciones Apelaciones conjuntas o consolidadas [en casos criminales]

“Si dos (2) o más personas tuvieren derecho a apelar una sentencia y sus dere-chos fueren tales que la acumulación fuere factible, podrán presentar un escrito de apelación conjunto y podrán comparecer subsiguientemente como una sola parte apelante. Las apelaciones de una sentencia podrán ser consolidadas por orden del Tribunal de Circuito de Apelaciones expedida por iniciativa propia, a solicitud de parte.” 4 L.P.R.A. Ap. XXII-A.